CAMPBELL, Judge.
The evidence on behalf of the State tends to show that defendant and Franklin Monroe Suits on Saturday afternoon, 7 March 1970, went to Reidsville, North Carolina, and on one of the highways just outside of Reidsville went into a sporting goods store operated by Leroy Pegram. They went in for the purpose of looking over the store and its contents. While they were in the store, Pegram, the owner, waited upon them. They were in the store only a few minutes and then later that night, after the store had been closed, they returned and removed a ventilator fan from the rear of the store building, and in that way obtained access to the inside. They took between $5,000 and $8,000 worth of rifles, shotguns and pistols. They then went to the State of Georgia where the defendant lived and proceeded to sell the loot. Some two weeks later Suits was incarcerated in the Rockingham County Jail on another charge of breaking and entering. Suits sent word to the Sheriff that he desired to talk and thereafter made a complete and voluntary disclosure as to *340this particular involvement with the defendant. This disclosure by Suits resulted in the charges against the defendant and his subsequent trial. At the trial Suits testified against the defendant, and it was his testimony, together with some other corroborating evidence, which constituted the evidence for the State. The defendant offered no evidence.
All of the assignments of error are directed to the charge of the trial court to the jury.
A charge must be construed contextually, and isolated portions of it will not be held prejudicial when the charge, as a whole, is correct. State v. McWilliams, 277 N.C. 680, 178 S.E. 2d 476 (1971). In the instant case the charge as a whole presents the law fairly and clearly to the jury. We have considered each assignment of error, and the charge was full, fair and in no way prejudicial.
We find
No error.
Judges Morris and Parker concur.